DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1, 7-8 and 17-18 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor light emitting element according to the amendment of claims 1, 7 and 17

Claims 11, 13-16 and 19-20 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious method of manufacturing semiconductor light emitting element, the method comprising:
 wherein the forming of the magnetic layer on the one surface of the n-type semiconductor layer includes: 
forming a first adhesive member on the n-type semiconductor layer; 
forming a reflective layer on the first adhesive member; 
forming a second adhesive member on the reflective layer; and 
forming the magnetic layer on the second adhesive member, BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/SSK/kwb(ssk)Application No.: 16/691,113Docket No.: 3449-3953PUS1 Reply to Office Action of February 2, 2021Page 5 of 10 
wherein the first adhesive member and the second adhesive member are made of at least one of chromium or titanium (as claimed in claim 11), in combination with the rest of claim limitations as claimed and defined by the Applicant.
Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application.

Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.